Citation Nr: 0732106	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  03-12 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 1975 
and from November 1979 to June 1987.  

This appeal arises from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In Barnett v. Brown, 8 Vet. App. 1 (1995) the United States 
Court of Appeals for Veterans Claims (Court) instructed that 
the Board of Veterans' Appeals must initially address the 
issue of whether or not new and material evidence has been 
submitted to reopen a claim in cases where there is a prior 
final decision.  See also McGinnis v. Brown, 4 Vet. App. 239 
(1993).  For that reason the Board must initially address 
whether the veteran's claim for service connection for a lung 
disorder may be reopened.  

The veteran's claim was remanded in April 2004 and January 
2007.  


FINDINGS OF FACT

1.  The RO denied service connection for a lung disorder 
November 1987 and March 1988 rating decisions.  The veteran 
did not file a notice of disagreement with those decisions.  

2.  The RO denied service connection for a lung disorder in 
an April 2000 rating decision.  The veteran did not file a 
notice of disagreement with that decision.  

3.  The RO denied service connection for a lung disorder in 
an October 2000 rating decision.  The veteran appealed that 
decision to the Board.  

4.  The evidence submitted since April 2000 is cumulative and 
redundant and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The April 2000 RO rating decision denying claim for 
service connection for a lung disorder is final.  38 C.F.R. 
§§ 3.104, 20.1103 (1999).  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for a lung disorder.  
38 U.S.C.A. § 7104(b)(West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in March 2001, June 2003, April 2004, and 
January 2007 the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2007 providing him the information required by Dingess.

The Court in Kent v. Nicholson, 20 Vet. App. 1 (2006) held 
that VA must generally inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented to reopen such 
claims, that is to say, that new and material evidence is 
required.  The Court noted that the terms new and material 
have specific, technical meanings that are not commonly known 
to VA claimants, suggesting that VA should define these terms 
in its 38 U.S.C. § 5103(a) notice using the definition of new 
and material evidence provided in section 3.156(a).  
Furthermore, the Court stated that the fulfillment of VA's 
obligation to identify for the claimant what evidence will be 
considered new and material depends on the basis of the 
prior, final denial.  In January 2007, the Board remanded the 
claim to ensure the veteran was properly notified as required 
by Kent.  A January 2007 letter informed the veteran of the 
basis of the prior denial of his claim.  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims. 

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2007).  

During the pendency of this appeal the regulations defining 
"new and material evidence" were amended.  The provisions 
of 38 C.F.R. § 3.156 were changed only for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2003)).  The appellant's 
request to reopen his claim was filed in June 2000.  
Consequently, the old version of § 3.156 applies.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

Factual Background and Analysis.  The RO denied service 
connection for bronchitis in a November 1987 rating decision.  
The veteran was informed by the RO in a November 1987 letter 
that his claim had been denied.  After additional evidence 
was submitted the RO again denied the claim in a March 1988 
rating decision.  A March 1988 letter informed the veteran of 
that rating decision.  The veteran did not file a notice of 
disagreement with either rating decision.  The November 1987 
and March 1988 rating decisions are final.  38 C.F.R. 
§§ 3.104, 19.192 (1987).  

In March 1999 the veteran requested that his claim for 
service connection for a lung disorder be reopened.  The RO 
denied the claim in an April 2000 rating decision.  An April 
2000 letter from the RO to the veteran informed him his claim 
had been denied.  The veteran did not file a notice of 
disagreement with that rating decision.  The April 2000 
rating decision is final.  38 C.F.R. §§ 3.104, 20.1103 
(1999).  

In June 2000, one of the veteran's private physician's wrote 
a letter requesting the claim for service connection for 
pulmonary damage be considered.  The RO's October 2001 denial 
of that claim is the decision out of which this appeal arose.  

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

The last final disallowance of the veterans' claim is the 
April 2000 rating decision.  The Board has compared the 
evidence in the claims folder in April 2000 with that 
submitted since that date.  

In April 2000 the claims folder included the following:  
Service medical records demonstrate the veteran was treated 
for viral bronchitis and upper respiratory infections.  In 
March 1981 the veteran survived the crash landing of his 
aircraft at Shemya Air Force Base in the Aleutians, (the 
fumes from which the veteran contends caused a respiratory 
disorder), and the May 1987 service separation examination 
report with accompanying report of medical history.  On his 
Report of Medical History the veteran checked he had 
shortness of breath and asthma, but examination revealed no 
abnormalities of the lung or respiratory system.  Also of 
record was a September 1987 VA examination report that 
included chest X-rays that revealed no abnormalities and 
pulmonary function testing essentially within normal limits, 
as well as private medical records in February 1999 that 
showed a diagnosis of acute bronchitis.  

The evidence submitted since April 2000 includes a December 
1999 pulmonary function test report which noted mild 
restriction; and a September 2001 VA examination report that 
indicates the results of the veteran's pulmonary function 
tests are explained by the veteran's body habitus, that the 
veteran's current respiratory condition, was not likely due 
to inhaling toxic fumes in service, and that there was no 
evidence found of asthma, and no response to bronchodilators.  
The examiner noted the veteran had many somatic complaints, 
but she found no respiratory condition to explain his 
symptoms.  A March 2005 VA examination report also found no 
significant respiratory disease.  

The evidence submitted since April 2000 consists of 
additional post service pulmonary and respiratory 
examinations which do not provide evidence of any current 
respiratory disorder.  The service separation examination 
results were identical.  The mild restriction shown was 
explained as being related to the veteran's body habitus and 
not to a respiratory or pulmonary disorder.  The additional 
records are cumulative and redundant and are therefore not 
new and material.  Accordingly, the claim is not reopened and 
the appeal is denied.  


ORDER

As new and material evidence has not been submitted, the 
claim for service connection for a lung disorder is not 
reopened.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)




 Department of Veterans Affairs


